t c memo united_states tax_court richard t stanley sr and miriam stanley petitioners v commissioner of internal revenue respondent docket no filed date held p has failed to establish the existence amount or worthlessness in the years at issue of claimed nonbusiness and business bad_debts p has also failed to substantiate itemized_deductions disallowed by r p is liable for accuracy-related_penalties for negligence under sec_6662 i r c robert n bedford and bruce g kaufmann for petitioners charles a baer for respondent memorandum opinion laro judge richard t and miriam stanley petitioned the court to redetermine through income_tax deficiencies of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related -2 - penalties for negligence under sec_6662 for each of these years unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar miriam stanley is a party to this action by reason of having filed income_tax returns jointly with petitioner richard t stanley sr references hereinafter to petitioner relate to mr stanley this case was submitted to the court without trial pursuant to rule a after moving jointly to submit this case for trial on the basis of the pleadings and the facts recited and the exhibits in the stipulation of facts petitioners' attorney was ordered to file a brief no later than date despite repeated admonitions that the brief was required and overdue petitioner's attorney has failed to file with the court his brief in this matter we must decide the case therefore on the record before us without benefit of petitioner's arguments following concessions by the parties we must decide whether petitioner is entitled to deduct nonbusiness bad_debts of dollar_figure for we must also decide whether petitioner is entitled to deduct business bad_debts of dollar_figure for finally we must decide whether petitioner is subject_to accuracy-related_penalties for negligence pursuant to sec_6662 for the years through we hold that petitioner is not entitled to the contested deductions and that petitioners -3- are liable for the sec_6662 accuracy-related_penalty for each of the years in issue ’ background the following facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners filed joint tax returns for the years in issue petitioners resided in pickens south carolina on the date they filed their petition petitioner is the founder of h e stanley pharmaceuticals and subsidiaries hereinafter referred to as the company the company was founded to carry on work begun by petitioner's father who was a medical missionary in haiti its primary focus was the manufacture and sale of preparations containing an ingredient known as qrb-7 for the treatment of certain skin disorders petitioner was the company's majority shareholder at least up to a certain point in he was its president chief_executive_officer and motivating force through the end of he was the company's largest shareholder up to the time it ceased operations ' respondent also disallowed deductions of dollar_figure for unreimbursed employee business_expenses in and legal fees of dollar_figure in petitioners raised no issue as to these disallowances in their petition and offered no evidence to support them we treat these disallowances as having been conceded -4- for the period through the company paid petitioner the following salary dollar_figure big_number big_number big_number big_number - - big_number - - over the period through petitioner made a number of cash advances to the company in the form of 90-day promissory notes bearing percent interest these advances totaling dollar_figure were never repaid on date the company issued a note in favor of petitioner the date note in the amount of dollar_figure petitioner filed suit against the company in date to enforce the date note in date petitioner filed a motion for summary_judgment in this litigation when the company sought to compel arbitration petitioner successfully resisted as recently as date petitioner was pursuing this litigation discussion in petitioner claimed a nonbusiness_bad_debt deduction of dollar_figure in he deducted business bad_debts of dollar_figure respondent argues that petitioner has failed to establish the existence nature or worthlessness of the alleged bad_debts we agree that petitioner has failed to prove his entitlement to any bad_debt deductions -5- petitioner must prove that respondent's determinations set forth in the notices of deficiency are incorrect rule a 290_us_111 petitioner must also prove his entitlement to any claimed deduction deductions are strictly a matter of legislative grace and petitioner must show that his claimed deductions are allowed by the code 292_us_435 sec_166 allows a deduction for any debt that becomes worthless within the taxable_year although petitioner advanced nearly dollar_figure million to the company between and he claimed worthlessness as to only about one-fourth of that amount in petitioner classified these advances as nonbusiness bad_debts nothing in the record serves to identify which if any of petitioner's advances to the company became unenforceable in nor is there any explanation as to why some of the advances might have became uncollectible in that year while others did not in effect petitioner treated these advances which he classified as nonbusiness debts as partially worthless in a nonbusiness_bad_debt is deductible only in the year it becomes totally worthless no deduction for partial worthlessness is allowed 52_tc_147 as an additional ground for denying this deduction we note that petitioner has alleged no specific fact or set of facts which would establish that was the year in which his advances to the company became worthless to qualify for a bad_debt deduction a taxpayer must show that some event occurred -6- during the year in which the deduction is sought that rendered the debt uncollectible greenberg v commissioner tcmemo_1992_292 since petitioner is claiming a deduction for partial worthlessness which is not allowable as to nonbusiness debts and since petitioner failed in any case to establish that any portion of the debt became worthless during no bad_debt deduction is allowable as to in petitioner claimed a business_bad_debt deduction for advances to the company amounting to dollar_figure we note initially that the amount petitioner claimed exceeds the amount he advanced to the company but the key weakness in petitioner's position is that he once again fails to identify or demonstrate any particular circumstance or set of circumstances that would establish that his advances became worthless in greenberg v commissioner supra in fact petitioner's actions are inconsistent with the notion that the company became unable to repay these advances in as late as date petitioner was actively litigating against the company to collect the date note since petitioner has failed to establish that the debts became worthless in we need not decide whether these advances constituted business as opposed to nonbusiness_debt as to the accuracy-related_penalty sec_6662 imposes such a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence in order to avoid this penalty petitioner must _7- prove that he was not negligent ie that he made a reasonable attempt to comply with the provisions of the code and that he was not careless reckless or in intentional disregard of rules or regulations sec_6662 see also 58_tc_757 petitioner was negligent if he displayed a lack of due care or failed to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 since petitioner has offered no evidence to prove he was not negligent respondent's imposition of this penalty is sustained to reflect concessions of the parties decision will be entered under rule
